•iLEU
                                                          COURI OF 7 APPEALS.DIVi
                                                           STATE OF WASHINGTON

                                                            2018 NOV 26 All 10: 4 I

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                        No. 77393-3-1
 ROBERT P. McCLESKEY,
                                                        DIVISION ONE
                                   Respondent,
                                                        UNPUBLISHED OPINION
                and.

 KATHY A. McCLESKEY,

                                      Appellant.        FILED: November 26, 2018


       CHUN, J. — Robert("Bob") and Kathy McCleskey1 entered into a

separation contract as part of their marriage dissolution. Bob held significant

stock from his employer. During negotiations leading to the contract, Bob

claimed he could not immediately redeem his stock or accelerate the terms for

redemption under the company's shareholder agreement. As a result, the

separation contract entitled Kathy to half of any profit distributions from Bob's

employer prior to his first stock redemption payment. But Bob redeemed his

stock and ended the obligation to share profit distributions earlier than Kathy

anticipated. Kathy filed a motion for contempt to enforce the separation contract

for her share of a profit distribution, which the court denied. Kathy appeals,

arguing the trial court erred by failing to hold Bob to the correct interpretation of




       1 For clarity, this opinion refers to the parties by first name. We mean no disrespect.
No. 77393-3-1/2



                                  BACKGROUND
       Kathy and Bob married in 1982. Bob filed for dissolution in May 2015.

The parties settled out of court, signing a CR 2A agreement at mediation in April

2016. After a dispute arose about implementation of the CR 2A agreement, the

parties participated in binding arbitration before the neutral who had served as

the mediator. They signed a separation contract and finalized their dissolution on

November 21, 2016. The final dissolution decree incorporated by reference the

separation contract.

       Bob served as Chairman of the Board and CEO of Selien Construction

Inc. (Selien) and held 10,000 shares of the company's stock at the time of

dissolution. The stock paid profit distributions once per year in December. The

separation contract states, "Profit Distribution amounts are any distributions to

holders of shares of capital stock of Selien other than Tax Distributions, and are

set each year by Selien's Board of Directors, based on the company's business

income and need for working capital." Redemption of the stock shares generally

occurred on retirement from Selien after age 60. The 2012 SeIlen Shareholder

Agreement included specific procedures for early redemption of stock. After age

55, a shareholder could request to redeem up to 50 percent of held stock.

According to the terms of the Shareholder Agreement, redemption occurred only

on January 1st and required six months' notice and approval of the Board.

       The parties negotiated the separation contract with this stock redemption

procedure in mind. Upon filing for dissolution, Bob provided Kathy a copy of the




                                         2
No. 77393-3-1/3


Sellen Stockholder Agreement and advised her to share the information with her

counsel. The parties discussed the Shareholder Agreement extensively

throughout mediation. While discussing possible acceleration of the cash

transfers during arbitration, Bob represented through counsel,"[The only way he

will be able to afford to pay Kathy a cash transfer installment is if he has received

payment from Sellen for the redemption of his stock, and he can't accelerate the

redemption payments from Sellen."

       The separation contract divided the parties' assets, including the Sellen

stock. The contract specified Kathy would receive 50 percent of any Sellen profit

distributions paid to Bob prior to the first payment for redemption of his Sellen

stock. The parties also agreed to a "schedule" of installment payments from Bob

to Kathy with the following terms:

              An equalizing non-taxable property transfer of $3,335,159
       cash plus interest, to be paid by the husband to the wife in six
       installments as follows:

              a. $500,000 on or before April 29, 2016 (wife acknowledges
                 receipt of this installment);

              b. $500,000 on the closing of the sale of the Rancho Mirage
                 house awarded to the husband or June 1, 2017,
                 whichever is earlier;

              c. $1,000,000 paid to the Trust(see below) within three
                 business days of the husband's receipt of the first
                 payment for the redemption (or other disposition) of his
                 Sellen Construction Company Inc. ("Sellen") stock;

              d. $500,000 paid to the Trust(see below) within three
                 business days of the husband's receipt of the second
                 payment for the redemption (or other disposition) of his
                 Sellen stock;



                                         3
No. 77393-3-1/4

              e. $500,000 paid to the Trust(see below) within three
                 business days of the husband's receipt of the third
                 payment for the redemption (or other disposition) of his
                 Sellen stock; and

              f. $335,159 paid to the Trust plus accrued interest(see
                 below) within three business days of the husband's
                 receipt of the fourth payment for the redemption (or other
                 disposition) of his Sellen stock.

              g.   In the event that husband's Sellen stock is redeemed or
                   otherwise disposed of in fewer than four payments, the
                   balance of the $3,335,159 cash payment owed to wife
                   plus accrued interest shall be due and paid to the Trust
                   within three business days of the husband's receipt of the
                   final redemption (or other disposition) payment for his
                   Sellen stock.

            Prepayment. The husband may pre-pay any or all of the
      foregoing installments without penalty.

              Interest. Installments a., b., and c. of the non-taxable cash
      property transfer shall not bear interest. Installments d., e., and f.
      shall accrue simple interest at 2.25% per annum from the date of
      the husband's receipt of the first payment for the redemption (or
      other disposition) of his Sellen stock to the date such installment
      (d., e., or f.) is paid to the wife. Notwithstanding the foregoing, if
      installment b. or c. is not timely paid, such installment shall bear
      interest at 2.25% per annum until it is paid to the wife. The interest
      accrued on installments d., e., and f. shall be paid on or before the
      due date for installment f.
Kathy and Bob signed the separation contract in November 2016, effective

April 27, 2016, and incorporated the terms into their final dissolution decree

entered on November 21, 2016.

       Eight days later, on November 29, 2016, the Sellen Board approved Bob's

redemption of 500 shares of stock, effective December 1, 2016. Bob received

the proceeds from the redemption on December 15, 2016, and transferred

$1 million to Kathy as installment c. under the separation contract. Bob also



                                          4
No. 77393-3-1/5


received a profit distribution from SeIlen on December 22, 2016. He did not pay

any portion of the profit distribution to Kathy.

        By June 1, 2017, Bob had not sold the Rancho Mirage house or

transferred the $500,000 of installment b. to Kathy, as required by the schedule

of payments in the separation contract. Interest began accruing on the $500,000

as of June 1.

        On June 14, 2017, Kathy filed a motion for contempt, asking the trial court

to enforce the separation contract.2 Specifically, she claimed the separation

contract required payment of the installments in order, and Bob's $1 million

payment represented prepayment of installment b. and half of installment c. She

requested the court order Bob to pay 50 percent of the profit distribution from

December 2016 in keeping with the terms of the contract.

        After a hearing, a King County Superior Court commissioner denied the

motion. The commissioner ruled Kathy did not have a right to the profit

distribution because "it was paid after she received $1,000,000 upon the first

redemption of the petitioner's Selien stock" and "Where is no requirement in the

Separation Contract that installment b. for $500,000 be paid before

installment c." The commissioner ordered Kathy to pay Bob $5,000 in attorney

fees.

        Kathy moved for revision of the commissioner's order. She again argued

Bob failed to comply with the terms of the separation contract. She also claimed


        2 Bob filed his own contempt motion regarding his access to family photographs and
videos. His motion and resulting trial court decisions are not on appeal.


                                              5
No. 77393-3-1/6


Bob breached his fiduciary obligation to carry out the terms of the agreement.

The trial court conducted a hearing and denied the motion for revision. The trial

court concluded the separation contract was clear and unambiguous on its face

and declined to consider extrinsic evidence, including the Shareholder

Agreement. The court explained,"The contract is clear. It may not have been

what people thought. But this Court can't substitute or write in terms that aren't

there or consider parol evidence or intent of parties that is directly in

contravention of the signed contract." The language of the contract did not

reflect a specific timeline for stock redemption and the trial court declined to read

one into the terms. The court reasoned as follows:

        If the intention of the parties had been that the stock payouts
        wouldn't start until 2017, then they could have negotiated and
        contracted for that, but they didn't. And if that was a condition
        precedent that they were expecting or assuming or intending based
        on whatever reason, then it either should have been in there or the
        parties can seek civil relief in terms of seeking to find . . . bad faith
        and dissolve the contract.

        Kathy appeals.

                                         ANALYSIS
        A. Interpretation of the Separation Contract

        Kathy moved for contempt to enforce the separation contract as allowed

by the terms of the agreement incorporated into the dissolution decree and

RCW 26.09.070(6).3 "A court in a dissolution proceeding has the authority to

enforce its decree in a contempt proceeding." In re Marriage of Mathews, 70 Wn.

        3"Terms of the contract set forth or incorporated by reference in the decree may be
enforced by all remedies available for the enforcement of a judgment, including contempt, and
are enforceable as contract terms." RCW 26.09.070(6).


                                               6
No. 77393-3-1/7


App. 116, 126, 853 P.2d 462(1993). Contempt of court is "disobedience of any

lawful judgment, decree, order, or process of the court." RCW 7.21.010(1)(b).

"In determining whether the facts support a finding of contempt, the court must

strictly construe the order alleged to have been violated, and the facts must

constitute a plain violation of the order." In re Marriage of Humphreys, 79 Wn.

App. 596, 599, 903 P.2d 1012(1995).

       A contempt determination rests within the sound discretion of the trial

court and will not be disturbed on appeal absent an abuse of discretion.

Mathews, 70 Wash. App. at 126. A trial court abuses its discretion by exercising it

on untenable grounds or for untenable reasons. In re Marriage of Eklund, 143
Wash. App. 207, 212, 177 P.3d 189(2008).

       Here, the parties incorporated the separation contract into the final

dissolution decree. "When an agreement is incorporated into a dissolution

decree, we must ascertain the parties' intent at the time of the agreement." In re

Marriage of Smith, 158 Wash. App. 248, 255, 241 P.3d 449(2010). The court

attempts to determine the parties' intent "by focusing on the objective

manifestations of the agreement, rather than on the unexpressed subjective

intent of the parties." Hearst Commc'ns, Inc. v. Seattle Times Co., 154 Wash. 2d
493, 503, 115 P.3d 262(2005). Subjective intent lacks relevance if intent can be

determined from the actual words used. Hearst, 154 Wash. 2d at 503-04. The

court must examine the reasonable meaning of the words used, giving effect to

their ordinary, usual, and popular meaning unless the entirety of the agreement




                                         7
No. 77393-3-1/8


demonstrates a contrary intent. Hearst, 154 Wash. 2d at 504. "Courts will not

revise a clear and unambiguous agreement or contract for parties or impose

obligations that the parties did not assume for themselves." Condon v. Condon,

177 Wash. 2d 150, 163, 298 P.3d 86 (2013).

       A trial court may examine extrinsic evidence "for the limited purpose of

construing the otherwise clear and unambiguous language of a contract in order

to determine the intent of the parties." Go2Net, Inc. v. C I Host, Inc., 115 Wn.

App. 73, 84,60 P.3d 1245(2003). Extrinsic evidence relating to the context of

the agreement may be examined to determine the meaning of specific words and

terms used, but cannot show "intention independent of the instrument" or "vary,

contradict or modify the written word." Hollis v. Garwall, Inc., 137 Wash. 2d 683,

695-96, 974 P.2d 836 (1999). "[E]xtrinsic evidence of a party's subjective,

unilateral, or undisclosed intent regarding the meaning of a contract's terms is

inadmissible." RSD AAP, LLC v. Alveska Ocean, Inc., 190 Wash. App. 305, 315,

358 P.3d 483(2015).

       The appellate court reviews the language of a separation contract in a

dissolution decree de novo. Smith, 158 Wash. App. at 255.

       Kathy claims the contract's use of the words "installment" and "schedule"

connotes a series of events in succession and demonstrates the parties intended

the payments to occur in a specific order. She does not contend Bob was in

contempt for failing to pay installment b., but by prepaying installment c. to avoid




                                         8
No. 77393-3-1/9


her entitlement to his profit distribution. Bob argues the terms "installment" and

"schedule" do not establish a strict order of the payments.

       The contract clearly specified Kathy's entitlement to 50 percent of the

profit distributions prior to Bob's receipt of the first payment for stock redemption.

Under the terms of the contract, Kathy's entitlement to a share of the profit

distributions ended after Bob's first redemption of stock. For installment c., the

contract did not include a date, deadline, or condition precedent other than Bob's

first redemption of stock. To require payment of the installments in strict

sequence would add terms to the agreement inconsistent with the existing

language. See Condon, 177 Wash. 2d at 163.

       A strict sequence would also improperly contradict the prepayment clause

allowing Bob to prepay "any or all" installments. See Hollis, 137 Wash. 2d at 695-

96. Regardless of the meaning of "installment" or "schedule," the separation

contract includes a clear and unambiguous provision allowing Bob to prepay "any

or all" of the installments without penalty. In this case, Bob chose to exercise his

option to prepay installment c. Based on the plain language of the contract, he

was within his rights to do so.

       While Bob redeemed stock earlier than Kathy anticipated, her subjective

intent is irrelevant in light of the language of the separation contract. See Hearst,
154 Wash. 2d at 503-04. Reliance on extrinsic evidence related to the Shareholder

Agreement would serve to modify the contract, rather than give effect to the




                                          9
No. 77393-3-1/10


terms as written. This is an impermissible use of parol evidence. See Hollis, 137
Wash. 2d at 695-96.

        Because the separation contract allowed Bob to prepay any installment,

his payment of installment c. before installment b. did not violate the terms of the

agreement. When Bob redeemed the stock and paid the $1 million to satisfy

installment c., he terminated Kathy's entitlement to a share of the profit

distribution. Bob's actions did not contravene the separation contract.

Therefore, the trial court did not abuse its discretion in denying Kathy's contempt

motion.

        B. Breach of Fiduciary Duty

        Kathy argues Bob violated his fiduciary duties to her by misrepresenting

his ability to accelerate redemption of his stock. The trial court determined the

issue was not properly before it on the contempt motion, and Kathy would need

to bring a separate civil action on any such claims. Kathy contends the trial court

had authority to resolve all issues relating to enforcement of the contract and

urges reversal of the denial of the contempt motion due to breach of fiduciary

duty.4 A contempt motion cannot provide Kathy with the relief she seeks.

        Spouses owe each other the highest fiduciary duty. In re Marriage of Lutz,

74 Wash. App. 356, 369, 873 P.2d 566(1994). This duty does not cease during

dissolution. In re Marriage of Sanchez, 33 Wash. App. 215, 218, 654 P.2d 702

(1982).

        4 Bob contends Kathy failed to raise the issue of fiduciary duty below. The record shows
Kathy's counsel raised the issue of fiduciary duty and good faith and fair dealing in argument for
revision of the order on contempt.


                                               10
No. 77393-3-1/11

      [A] party to a property settlement agreement owes a fiduciary
      obligation and a duty of good faith and fair dealing to attempt to
      draft formal contract language that will honor that agreement. Any
      deliberate effort to draft language intended to subvert the
      agreement is a breach of the fiduciary obligations of marriage and a
      blatant violation of the duties of good faith and fair dealing in the
      contractual relationship.
 In re Marriage of Sievers, 78 Wash. App. 287, 311, 897 P.2d 388 (1995).

       Kathy cites In re Marriage of Langham and Kolde, 153 Wash. 2d 553, 106

P.3d 212(2005), to support the trial court's authority to reach the issue of breach

of Bob's fiduciary duty. In Langham, the wife moved for entry of judgment for

conversion against her former husband after he exercised stock options awarded

to her upon dissolution of their marriage. 153 Wash. 2d at 556. The trial court

heard and decided the case on the family law motion calendar. Lanqham, 153
Wash. 2d at 560. The Washington State Supreme Court upheld this decision,

noting "[t]he superior court unquestionably has authority to enforce property

settlements. It further has the authority to use 'any suitable process or mode of

proceeding' to settle disputes over which it has jurisdiction, provided no specific

procedure is set forth by statute and the chosen procedure best conforms to the

spirit of the law." Lanqham, 153 Wash. 2d at 560 (citation omitted)(citing RCW

26.12.010; RCW 2.28.150). The trial court had jurisdiction over the subject

matter and parties through the equitable action to enforce the dissolution decree

and properly acted within its authority to enforce the property settlement.

Lanqham, 153 Wash. 2d at 560.

       Similarly, in NewIon v. Alexander, 167 Wash. App. 195, 272 P.3d 903

(2012), Division Three concluded the trial court had jurisdiction over a post-



                                         11
No. 77393-3-1/12


decree dispute involving the remains of the parties' child. The parties filed a

motion requesting the court determine the disposition of their son's remains.

NewIon, 167 Wash. App. at 198. The appellate court concluded, "[e]ven after a

decree of dissolution, the superior court acting as family court has authority to

resolve disputes between former spouses." NewIon, 167 Wash. App. at 203-04.

       Kathy contends Lanoham and NewIon demonstrate the trial court's ability

to reach any issue in equity as part of an action in equity to enforce the

dissolution decree. However, the procedural postures of these cases differ from

the case at hand. In Langham, the wife moved to enter judgment for conversion

against the husband, and he admitted the facts relevant to the tort of conversion.
153 Wash. 2d at 558, 560. Thus, the wife's motion specifically requested

adjudication of the husband's tortious conduct and the question was squarely

before the trial court. Similarly, in Newlon, the parties filed a motion requesting

the trial court resolve their dispute. 167 Wash. App. at 198. The parties placed the

specific issue before the court for resolution.

       Here, Kathy filed a motion to hold Bob in contempt for failing to obey the

court-ordered dissolution decree. As a motion for contempt, the only question

before the court was whether Bob disobeyed the court's order. Resolution of this

issue required the trial court to determine the meaning of the separation contract

and Bob's compliance with that agreement. Bob's duty to Kathy and his conduct

was not before the court on the limited motion. Therefore, the trial court properly




                                         12
No. 77393-3-1113


concluded Kathy needed to bring her claims of breach of fiduciary duty and good

faith outside of the contempt motion.

       C. Attorney Fees

       Bob and Kathy both request attorney fees pursuant to RAP 18.1(a) and

the provisions of the separation contract. The separation contract includes a

provision for attorney's fees, "[i]n any proceeding brought to enforce this

Contract, the prevailing party shall be awarded his or her reasonable attorney's

fees and costs." Because Bob prevails on appeal, he is entitled to his

reasonable attorney fees and costs.

      Affirmed.




WE CONCUR:

„A&AAA.,,v, a.




                                         13